Exhibit 10.42
Service Corporation International
Executive Deferred Compensation Plan
Amended and Restated Effective December 8, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 Definitions
    1  
 
       
ARTICLE 2 Selection, Enrollment, Eligibility
    8  
 
       
2.1 Selection by Committee
    8  
2.2 Enrollment and Eligibility Requirements; Commencement of Participation
    8  
 
       
ARTICLE 3 Deferral Commitments/Company Contribution Amounts/Company Restoration
Matching Amounts /Vesting/Crediting/Taxes
    9  
 
       
3.1 Annual Deferral Amount
    9  
3.2 Timing of Deferral Elections; Effect of Election Form
    9  
3.3 Withholding and Crediting of Annual Deferral Amounts
    11  
3.4 Company Contribution Amount
    11  
3.5 Company Restoration Matching Amount
    12  
3.6 Vesting
    12  
3.7 Crediting/Debiting of Account Balances
    13  
3.8 FICA and Other Taxes
    14  
 
       
ARTICLE 4 Scheduled Distributions; Unforeseeable Emergencies
    15  
 
       
4.1 Scheduled Distributions
    15  
4.2 Postponing Scheduled Distributions
    15  
4.3 Other Benefits Take Precedence Over Scheduled Distributions
    16  
4.4 Unforeseeable Emergencies
    16  
 
       
ARTICLE 5 Change In Control Benefit
    16  
 
       
5.1 Change in Control Benefit
    16  
5.2 Payment of Change in Control Benefit
    17  
 
       
ARTICLE 6 Retirement Benefit
    17  
 
       
6.1 Retirement Benefit
    17  
6.2 Payment of Retirement Benefit
    17  
 
       
ARTICLE 7 Termination Benefit
    18  
 
       
7.1 Termination Benefit
    18  
6.2 Payment of Retirement Benefit
    18  
 
       
ARTICLE 8 Disability Benefit
    19  
 
       
8.1 Disability Benefit
    19  
8.2 Payment of Disability Benefit
    19  
 
       
ARTICLE 9 Death Benefit
    20  

-i-



--------------------------------------------------------------------------------



 



              Page  
9.1 Death Benefit
    20  
9.2 Payment of Death Benefit
    20  
 
       
ARTICLE 10 Beneficiary Designation
    20  
 
       
10.1 Beneficiary
    20  
10.2 Beneficiary Designation; Change; Spousal Consent
    20  
10.3 Acknowledgement
    21  
10.4 No Beneficiary Designation
    21  
10.5 Doubt as to Beneficiary
    21  
10.6 Discharge of Obligations
    21  
 
       
ARTICLE 11 Leave of Absence
    21  
 
       
11.1 Paid Leave of Absence
    21  
11.2 Unpaid Leave of Absence
    21    
ARTICLE 12 Termination of Plan, Amendment or Modification
    22  
12.1 Termination of Plan
    22  
12.2 Amendment
    22  
12.3 Plan Agreement
    22  
12.4 Effect of Payment
    22  
 
       
ARTICLE 13 Administration
    22  
 
       
13.1 Committee Duties
    22  
13.2 Administration Upon Change In Control
    23  
13.3 Agents
    23  
13.4 Binding Effect of Decisions
    23  
13.5 Indemnity of Committee
    23  
13.6 Employer Information
    23  
 
       
ARTICLE 14 Other Benefits and Agreements
    23  
 
       
14.1 Coordination with Other Benefits
    23  
 
       
ARTICLE 15 Claims Procedures
    24  
 
       
15.1 Presentation of Claim
    24  
15.2 Notification of Decision
    24  
15.3 Review of a Denied Claim
    24  
15.4 Decision on Review
    25  
15.5 Legal Action
    25  
 
       
ARTICLE 16 Trust
    25  
 
       
16.1 Establishment of the Trust
    25  
16.2 Interrelationship of the Plan and the Trust
    25  

-ii-



--------------------------------------------------------------------------------



 



              Page  
16.3 Distributions From the Trust
    25  
 
       
ARTICLE 17 Miscellaneous
    26  
 
       
17.1 Status of Plan
    26  
17.2 Unsecured General Creditor
    26  
17.3 Employer’s Liability
    26  
17.4 Nonassignability
    26  
17.5 Not a Contract of Employment
    26  
17.6 Furnishing Information
    26  
17.7 Terms
    27  
17.8 Captions
    27  
17.9 Governing Law
    27  
17.10 Notice
    27  
17.11 Successors
    27  
17.12 Spouse’s Interest
    27  
17.13 Validity
    27  
17.14 Incompetent
    27  
17.15 Domestic Relations Orders
    28  
17.16 Distribution in the Event of Income Inclusion Under Code Section 409A
    28  
17.17 Deduction Limitation on Benefit Payments
    28  

-iii-



--------------------------------------------------------------------------------



 



SERVICE CORPORATION INTERNATIONAL
Executive Deferred Compensation Plan
Amended and Restated December 8, 2009
Purpose
     The Plan was originally adopted effective as of January 1, 2005. The
purpose of this Plan is to provide specified benefits to Directors and a select
group of management or highly compensated Employees who contribute materially to
the continued growth, development and future business success of Service
Corporation International, a Texas corporation, and its subsidiaries, if any,
that sponsor this Plan. This Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.
     The Plan was previously amended and restated in its entirety to comply with
all applicable laws, including Code Section 409A and related Treasury guidance
and Regulations, and shall be operated and interpreted in accordance with this
intention. The Plan is now again amended and restated in its entirety to revise
its vesting provisions and to permit class year distribution elections for
periods commencing on and after January 1, 2010. The provisions of this Plan, as
amended and restated, shall apply to any Participant with at least one hour of
service on or after December 8, 2009.
ARTICLE 1
Definitions
     For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to the sum of the Participant’s Annual
Accounts. The Account Balance shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

If a Participant is both an Employee and a Director and participates in the Plan
in each capacity, then separate Account Balances (and separate Annual Accounts,
if applicable) shall be established for such Participant as a device for the
measurement and determination of the (i) amounts deferred under the Plan that
are attributable to the Participant’s status as an Employee, and (ii) amounts
deferred under the Plan that are attributable to the Participant’s status as a
Director.

1.2   “Annual Account” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to (i) the sum of the Participant’s Annual
Deferral Amount, Company Contribution Amount and Company Restoration Matching
Amount for any one Plan Year, plus (ii) amounts credited or debited to such
amounts pursuant to this Plan, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Annual Account for such Plan Year. The Annual Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan. The distribution elections made
for a Participant’s Annual Account for each Plan Year, including each election
made for

1



--------------------------------------------------------------------------------



 



periods prior to January 1, 2010, shall apply until such elections are changed
pursuant to Sections 4.2, 6.2(b), 7.2(b) or 8.2, as applicable.

1.3   “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary, Bonus, Director Fees and LTIP Amounts that a Participant defers in
accordance with Article 3 for any one Plan Year, without regard to whether such
amounts are withheld and credited during such Plan Year.   1.4   “Annual
Installment Method” shall mean the method used to determine the amount of each
payment due to a Participant who has elected to receive a benefit over a period
of years in accordance with the applicable provisions of the Plan. The amount of
each annual payment due to the Participant shall be calculated by multiplying
the balance of the Participant’s benefit by a fraction, the numerator of which
is one and the denominator of which is the remaining number of annual payments
due to the Participant. The amount of the first annual payment shall be
calculated as of the close of business on or around the Participant’s Benefit
Distribution Date, and the amount of each subsequent annual payment shall be
calculated on or around each anniversary of such Benefit Distribution Date. For
purposes of this Plan, the right to receive a benefit payment in annual
installments shall be treated as the entitlement to a single payment.   1.5  
“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualifled
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.   1.6
  “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 10, that are entitled to receive
benefits under this Plan upon the death of a Participant.   1.7   “Beneficiary
Designation Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
designate one or more Beneficiaries.   1.8   “Benefit Distribution Date” shall
mean the date upon which all or an objectively determinable portion of a
Participant’s vested benefits will become eligible for distribution. Except as
otherwise provided in the Plan, a Participant’s Benefit Distribution Date shall
be determined based on the earliest to occur of an event or scheduled date set
forth in Articles 4 through 9, as applicable.   1.9   “Board” shall mean the
board of directors of the Company.

2



--------------------------------------------------------------------------------



 



1.10   “Bonus” shall mean any compensation, in addition to Base Salary, and LTIP
Amounts, earned by a Participant under any Employer’s annual bonus and cash
incentive plans.   1.11   “Change in Control” shall mean the occurrence of a
“change in the ownership,” a “change in the effective control” or a “change in
the ownership of a substantial portion of the assets” of a corporation, as
determined in accordance with this Section. In order for an event described
below to constitute a Change in Control with respect to a Participant, except as
otherwise provided in Subsection (b)(ii), the applicable event must relate to
the corporation for which the Participant is providing services, the corporation
that is liable for payment of the Participant’s Account Balance (or all
corporations liable for payment if more than one), as identified by the
Committee in accordance with Treas. Reg. § 1.409A-3(i)(5)(ii)(A)(2), or such
other corporation identified by the Committee in accordance with Treas. Reg. § 1
.409A-3 (i)(5)(ii)(A)(3).

In determining whether an event shall be considered a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of a corporation, the following provisions
shall apply:

  (a)   A “change in the ownership” of the applicable corporation shall occur on
the date on which any one person, or more than one person acting as a group,
acquires ownership of stock of such corporation that, together with stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation, as determined in
accordance with Treas. Reg. § 1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of such corporation, or to have effective control of
such corporation within the meaning of Subsection (b), and such person or group
acquires additional stock of such corporation, the acquisition of additional
stock by such person or group shall not be considered to cause a “change in the
ownership” of such corporation.     (b)   A “change in the effective control” of
the applicable corporation shall occur on either of the following dates:

  (i)   The date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
such corporation possessing 30% or more of the total voting power of the stock
of such corporation, as determined in accordance with Treas. Reg. § 1 .409A-3
(i)(5)(vi). If a person or group is considered to possess 30% or more of the
total voting power of the stock of a corporation, and such person or group
acquires additional stock of such corporation, the acquisition of additional
stock by such person or group shall not be considered to cause a “change in the
effective control” of such corporation; or     (ii)   The date on which a
majority of the members of the applicable corporation’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such corporation’s board of
directors before the date of the appointment or election, as determined in
accordance with Treas. Reg. §1 .409A-3(i)(5)(vi). In determining whether the
event described in the preceding sentence has occurred, the applicable
corporation to which the event must relate shall only include a corporation

3



--------------------------------------------------------------------------------



 



      identified in accordance with Treas. Reg. § 1 .409A-3 (i)(5)(ii) for which
no other corporation is a majority shareholder.

  (c)   A “change in the ownership of a substantial portion of the assets” of
the applicable corporation shall occur on the date on which any one person, or
more than one person acting as a group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the corporation that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of the corporation immediately before such acquisition or
acquisitions, as determined in accordance with Treas. Reg. § 1 .409A-3
(i)(5)(vii). A transfer of assets shall not be treated as a “change in the
ownership of a substantial portion of the assets” when such transfer is made to
an entity that is controlled by the shareholders of the transferor corporation,
as determined in accordance with Treas. Reg. § 1 .409A-3(i)(5)(vii)(B).

1.12   “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.   1.13   “Committee” shall mean the committee described in
Article 13.   1.14   “Company” shall mean Service Corporation International, a
Texas corporation, and any successor to all or substantially all of the
Company’s assets or business.   1.15   “Company Contribution Amount” shall mean,
for any one Plan Year, the amount determined in accordance with Section 3.4.  
1.16   “Company Restoration Matching Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.5.   1.17   “Death Benefit”
shall have the meaning provided in Section 9.1.   1.18   “Director” shall mean
any member of the board of directors of any Employer.   1.19   “Director Fees”
shall mean the annual fees earned by a Director from any Employer, including
retainer fees and meetings fees, as compensation for serving on the board of
directors.   1.20   “Disability” or “Disabled” shall mean that a Participant is
either (i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Participant’s Employer. For purposes
of this Plan, a Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration. A Participant shall also be
deemed Disabled if determined to be disabled in accordance with the applicable
disability insurance program of such Participant’s Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section.   1.21   “Disability Benefit”
shall have the meaning provided in Section 8.1.

4



--------------------------------------------------------------------------------



 



1.22   “Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.   1.23  
“Employee” shall mean a person who is an employee of an Employer.   1.24  
“Employer(s)” shall be defined as follows:

  (a)   Except as otherwise provided in Subsection (b), the term “Employer”
shall mean the Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Board to
participate in the Plan and have adopted the Plan as a sponsor.     (b)   For
the purpose of determining whether a Participant has experienced a Separation
from Service, the term “Employer” shall mean:

  (i)   The entity for which the Participant performs services and with respect
to which the legally binding right to compensation deferred or contributed under
this Plan arises; and     (ii)   All other entities with which the entity
described above would be aggregated and treated as a single employer under Code
Section 414(b) (controlled group of corporations) and Code Section 4 14(c) (a
group of trades or businesses, whether or not incorporated, under common
control), as applicable. In order to identify the group of entities described in
the preceding sentence, the Committee shall use an ownership threshold of at
least 50% as a substitute for the 80% minimum ownership threshold that appears
in, and otherwise must be used when applying, the applicable provisions of
(A) Code Section 1563 for determining a controlled group of corporations under
Code Section  414(b) , and (B) Treas. Reg. §l. 414(c)-2 for determining the
trades or businesses that are under common control under Code Section 4 14(c) .

1.25   “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.   1.26   “401(k) Plan” shall mean the
SCI Retirement Savings Plan, as it may be amended from time to time, or any
successor thereto.   1.27   “LTIP Amounts” shall mean any portion of the
compensation attributable to a Plan Year that is earned by a Participant under
the Company’s Performance Unit Plan or any other “performance-based compensation
plan within the meaning of Code Section 409A and so designated by the Committee.
  1.28   “Participant” shall mean any Employee or Director (i) who is selected
to participate in the Plan, (ii) whose executed Plan Agreement, Election Form
and Beneficiary Designation Form are accepted by the Committee, and (iii) whose
Plan Agreement has not terminated.   1.29   “Performance-Based Compensation”
shall mean compensation the entitlement to or amount of which is contingent on
the satisfaction of pre-established organizational or individual

5



--------------------------------------------------------------------------------



 



performance criteria relating to a performance period of at least 12 consecutive
months, as determined by the Committee in accordance with Treas. Reg.
§1.409A-1(e).

1.30   “Plan” shall mean the Service Corporation International Executive
Deferred Compensation Plan, which shall be evidenced by this instrument, as it
may be amended from time to time, and by any other documents that together with
this instrument define a Participant’s rights to amounts credited to his or her
Account Balance.   1.31   “Plan Agreement” shall mean a written agreement in the
form prescribed by or acceptable to the Committee that evidences a Participant’s
agreement to the terms of the Plan and which may establish additional terms or
conditions of Plan participation for a Participant. Unless otherwise determined
by the Committee, the most recent Plan Agreement accepted with respect to a
Participant shall supersede any prior Plan Agreements for such Participant. Plan
Agreements may vary among Participants and may provide additional benefits not
set forth in the Plan or limit the benefits otherwise provided under the Plan.  
1.32   “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.   1.33  
“Retirement,“Retire(s)” or “Retired” shall mean with respect to a Participant
who is an. Employee, a Separation from Service on or after the attainment of age
sixty (60) with five (5) Years of Service, and shall mean with respect to a
Participant who is a Director, a Separation from Service. If a Participant is
both an Employee and a Director and participates in the Plan in each capacity,
(i) the determination of whether the Participant qualifies for Retirement as an
Employee shall be made when the Participant experiences a Separation from
Service as an Employee and such determination shall only apply to the applicable
Account Balance established in accordance with Section 1.1 for amounts deferred
under the Plan as an Employee, and (ii) the determination of whether the
Participant qualifies for Retirement as a Director shall be made at the time the
Participant experiences a Separation from Service as a Director and such
determination shall only apply to the applicable Account Balance established in
accordance with Section 1.1 for amounts deferred under the Plan as a Director.  
1.34   “Separation from Service” shall mean a termination of services provided
by a Participant to his or her Employer, whether voluntarily or involuntarily,
other than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. § 1.409A-1 (h). In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:

  (a)   For a Participant who provides services to an Employer as an Employee,
except as otherwise provided in Subsection (c) below, a Separation from Service
shall occur when such Participant has experienced a termination of employment
with such Employer. A Participant shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that the
Participant and his or her Employer reasonably anticipate that either (i) no
further services will be performed for the Employer after a certain date, or
(ii) that the level of bona fide services the Participant will perform for the
Employer after such date (whether as an Employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Participant (whether as an Employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of

6



--------------------------------------------------------------------------------



 



services to the Employer if the Participant has been providing services to the
Employer less than 36 months).
If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed six months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds six months and the Participant does not retain a right
to reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such six month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

  (b)   For a Participant who provides services to an Employer as a Director, a
Separation from Service shall occur on the date the Participant ceases to serve
on the Board of Directors of the Employer and each of its subsidiaries and
affiliates.     (c)   For a Participant who provides services to an Employer as
both an Employee and a Director, a Separation from Service generally shall not
occur until the Participant has ceased providing services for such Employer as
both as an Employee and as a Director, as determined in accordance with the
provisions set forth in Subsections (a) and (b) above, respectively.
Notwithstanding the foregoing provisions in this Subsection (c), if a
Participant provides services for an Employer as both an Employee and as a
Director, to the extent permitted by Treas. Reg. § 1 .409A- 1 (h)(5) the
services provided by such Participant as a Director shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as an Employee, and the services provided by such Participant as an
Employee shall not be taken into account in determining whether the Participant
has experienced a Separation from Service as a Director.

1.35   “Specified Employee” shall mean any Participant who is determined to be a
“key employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Committee
in accordance with Treas. Reg. §1.409A-1(i). In determining whether a
Participant is a Specified Employee, the following provisions shall apply:

  (a)   The Committee’s identification of the individuals who fall within the
definition of “key employee” under Code Section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the 12-month period ending on each
December 31st (referred to below as the “identification date”). In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” shall be determined in accordance with Treas. Reg. §1.415(c)-2(a)
without regard to (i) any safe harbor provided in Treas. Reg. § 1.415(c)-2(d),
(ii) any of the special timing rules provided in Treas. Reg $1.415(c)-2(e), and
(iii) any of the special rules provided in Treas. Reg. §1.415(c)-2(g); and

7



--------------------------------------------------------------------------------



 



  (b)   Each Participant who is among the individuals identified as a “key
employee” in accordance with Subsection (a) shall be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Separation
from Service during the 12-month period that begins on the April 1st following
the applicable identification date.

1.36   “Termination Benefit” shall have the meaning provided in Section 7.1.  
1.37   “Trust” shall mean one or more trusts established by the Company in
accordance with Article 16.   1.38   “Unforeseeable Emergency” shall mean a
severe financial hardship of the Participant resulting from (i) an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary or the Participant’s dependent (as defined in Code Section 152
without regard to paragraphs (b)(1), (b)(2) and (d)(1)(b) thereof), (ii) a loss
of the Participant’s property due to casualty, or (iii) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined by the Committee based
on the relevant facts and circumstances.   1.39   “Years of Service” shall mean
the total number of full years in which a Participant has been employed by one
or more Employers. For purposes of this definition, a year of employment shall
be a 365 day period (or 366 day period in the case of a leap year) that, for the
first year of employment, commences on the Employee’s date of hiring and that,
for any subsequent year, commences on an anniversary of that hiring date. A
partial year of employment shall not be treated as a Year of Service.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.   2.2   Enrollment and Eligibility
Requirements; Commencement of Participation.

  (a)   As a condition to participation, each Director or selected Employee
shall complete, execute and return to the Committee a Plan Agreement, an
Election Form and a Beneficiary Designation Form by the deadline(s) established
by the Committee in accordance with the applicable provisions of this Plan. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines, in its sole discretion, are necessary.

  (b)   Each Director or selected Employee who is eligible to participate in the
Plan shall commence participation in the Plan on the date that the Committee
determines that the Director or Employee has met all enrollment requirements set
forth in this Plan and require by the Committee, including returning all require
documents to the committee Within the specified time period.

8



--------------------------------------------------------------------------------



 



  (c)   If a Director or an Employee fails to meet all requirements established
by the Committee within the period required, that Director or Employee shall not
be eligible to participate in the Plan during such Plan Year.

ARTICLE 3
Deferral Commitments/Company Contribution Amounts/
Company Restoration Matching Amounts/Vesting/Crediting/Taxes

3.1   Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, LTIP Amounts
and/or Director Fees up to the following maximum percentages for each deferral
elected:

          Deferral   Maximum Percentage  
Base Salary
    80 %
Bonus
    90 %
LTIP Amounts
    90 %
Director Fees
    100 %

    Notwithstanding the foregoing, if a Participant first becomes a Participant
after the first day of a Plan Year, then to the extent required by Section 3.2
and Code Section 409A and related Treasury Regulations, the maximum amount of
the Participant’s Base Salary, Bonus, LTIP Amounts or Director Fees that may be
deferred by the Participant for the Plan Year shall be determined by applying
the percentages set forth above to the portion of such compensation attributable
to services performed after the date that the Participant’s deferral election is
made.

3.2 Timing of Deferral Elections; Effect of Election Form.

  (a)   General Timing Rule for Deferral Elections. Except as otherwise provided
in this Section 3.2, in order for a Participant to make a valid election to
defer Base Salary, Bonus, Director Fees and/or LTIP Amounts, the Participant
must submit an Election Form on or before the deadline established by the
Committee, which in no event shall be later than the December 31st preceding the
Plan Year in which such compensation will be earned.         Any deferral
election made in accordance with this Section 3.2(a) shall be irrevocable;
provided, however, that if the Committee permits or requires Participants to
make a deferral election by the deadline described above for an amount that
qualifies as Performance-Based Compensation, the Committee may permit a
Participant to subsequently change his or her deferral election for such
compensation by submitting a new Election Form in accordance with Section 3.2(d)
below.

  (b)   Timing of Deferral Elections for Newly Eligible Plan Participants. A
Director or selected Employee who first becomes eligible to participate in the
Plan on or after the beginning of a Plan Year, as determined in accordance with
Treas. Reg. §1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in
Treas. Reg. § 1 .409A-l(c)(2), may be permitted to make an election to defer the
portion of Base Salary, Bonus, Director Fees and/or LTIP Amounts attributable to
services to be performed after such election,

9



--------------------------------------------------------------------------------



 



      provided that the Participant submits an Election Form on or before the
deadline established by the Committee, which in no event shall be later than
30 days after the Participant first becomes eligible to participate in the Plan.
        If a deferral election made in accordance with this Section 3.2(b)
relates to compensation earned based upon a specified performance period, the
amount eligible for deferral shall be equal to (i) the total amount of
compensation for the performance period, multiplied by (ii) a fraction, the
numerator of which is the number of days remaining in the service period after
the Participant’s deferral election is made, and the denominator of which is the
total number of days in the performance period.         Any deferral election
made in accordance with this Section 3.2(b) shall become irrevocable no later
than the 30th day after the date the Director or selected Employee becomes
eligible to participate in the Plan.

  (c)   Timing of Deferral Elections for Fiscal Year Compensation. In the event
that the fiscal year of an Employer is different than the taxable year of a
Participant, the Committee may determine that a deferral election may be made
for “fiscal year compensation” (as defined below), by submitting an Election
Form on or before the deadline established by the Committee, which in no event
shall be later than the last day of the Employer’s fiscal year immediately
preceding the fiscal year in which the services related to such compensation
will begin to be performed. For purposes of this Section, the term “fiscal year
compensation” shall only include Bonus and LTIP Amounts relating to a service
period coextensive with one or more consecutive fiscal years of the Employer, of
which no amount is paid or payable during the Employer’s fiscal year(s) that
constitute the service period.         A deferral election made in accordance
with this Section 3.2(c) shall be irrevocable; provided, however, that if the
Committee permits or requires Participants to make a deferral election by the
deadline described in this Section 3.2(c) for an amount that qualifies as
Performance-Based Compensation, the Committee may permit a Participant to
subsequently change his or her deferral election for such compensation by
submitting a new Election Form in accordance with Section 3.2(d) below.

  (d)   Timing of Deferral Elections for Performance-Based Compensation. Subject
to the limitations described below, the Committee may determine that an
irrevocable deferral election for an amount that qualifies as Performance-Based
Compensation may be made by submitting an Election Form on or before the
deadline established by the Committee, which in no event shall be later than
6 months before the end of the performance period.         In order for a
Participant to be eligible to make a deferral election for Performance-Based
Compensation in accordance with the deadline established pursuant to this
Section 3.2(d), the Participant must have performed services continuously from
the later of (i) the beginning of the performance period for such compensation,
or (ii) the date upon which the performance criteria for such compensation are
established, through the date upon which the Participant makes the deferral
election for such compensation. In no event shall a deferral election submitted
under this Section 3.2(d) be permitted to apply to any amount of
Performance-Based Compensation that has become readily ascertainable.

10



--------------------------------------------------------------------------------



 



  (e)   Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture.
With respect to compensation (i) to which a Participant has a legally binding
right to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treas. Reg. § 1.409A-2(a)(5).         Any deferral election(s) made in
accordance with this Section 3.2(e) shall become irrevocable no later than the
30th day after the Participant obtains the legally binding right to the
compensation subject to such deferral election(s).

3.3   Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus, LTIP Amounts
and/or Director Fees portion of the Annual Deferral Amount shall be withheld at
the time the Bonus, LTIP Amounts or Director Fees are or otherwise would be paid
to the Participant, whether or not this occurs during the Plan Year itself.
Annual Deferral Amounts shall be credited to the Participant’s Annual Account
for such Plan Year at the time such amounts would otherwise have been paid to
the Participant

3.4   Company Contribution Amount.

  (a)   For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.

  (b)   For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Annual Account
under this Plan, which amount shall be part of the Participant’s Company
Contribution Amount for that Plan Year. The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that
Plan Year. The Company Contribution Amount described in this Section 3.4(b), if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee.

  (c)   If not otherwise specified in the Participant’s employment or other
agreement entered into between the Participant and the Employer, the amount (or
the method or formula for determining the amount) of a Participant’s Company
Contribution Amount shall be set forth in writing in one or more documents,
which shall be deemed to be incorporated into

11



--------------------------------------------------------------------------------



 



      this Plan in accordance with Section 1.30, no later than the date on which
such Company Contribution Amount is credited to the applicable Annual Account of
the Participant.

3.5   Company Restoration Matching Amount. A Participant’s Company Restoration
Matching Amount for any Plan Year shall be an amount determined by the Committee
to make up for certain limits applicable to the 401(k) Plan or other qualified
plan for such Plan Year, as identified by the Committee, or for such other
purposes as determined by the Committee in its sole discretion. The amount so
credited to a Participant under this Plan for any Plan Year (i) may be smaller
or larger than the amount credited to any other Participant, and (ii) may differ
from the amount credited to such Participant in the preceding Plan Year. The
Participant’s Company Restoration Matching Amount, if any, shall be credited to
the Participant’s Annual Account for the applicable Plan Year on a date or dates
to be determined by the Committee. The amount (or the method or formula for
determining the amount) of a Participant’s Company Restoration Matching Amount
shall be set forth in writing in one or more documents, which shall be deemed to
be incorporated into this Plan in accordance with Section 1.30, no later than
the date on which such Company Restoration Matching Amount is credited to the
applicable Annual Account of the Participant.

3.6   Vesting.

  (a)   A Participant shall at all times be 100% vested in the portion of his or
her Account Balance attributable to Annual Deferral Amounts, plus amounts
credited or debited on such amounts pursuant to Section 3.7.

  (b)   A Participant shall be vested in the portion of his or her Account
Balance attributable to any Company Contribution Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.7, in accordance with the
vesting schedule(s) set forth in his or her Plan Agreement, employment agreement
or any other agreement entered into between the Participant and his or her
Employer. If not addressed in such agreements, a Participant shall vest in the
portion of his or her Account Balance attributable to any Company Contribution
Amounts as provided in Subsection (c) below.

  (c)   A Participant shall be vested in the portion of his or her Account
Balance attributable to any Company Restoration Matching Amounts, plus amounts
credited or debited on such amounts pursuant to Section 3.7, only to the extent
that the Participant would be vested in such amounts under the provisions of the
401(k) Plan, as determined by the Committee in its sole discretion.

  (d)   Notwithstanding anything to the contrary contained in this Section 3.6,
in the event of (i) a Change in Control, (ii) a Participant’s Disability,
(iii) a Participant’s Separation from Service resulting from involuntary
termination by the Company for any reason other than cause, or (iv) a
Participant’s death prior to Separation from Service, any amounts that are not
vested in accordance with Sections 3.6(b) or 3.6(c) above, shall immediately
become 100% vested.

  (e)   Notwithstanding Section 3.6(d) above, the vesting schedules described in
Sections 3.6(b) or 3.6(c) above shall not be accelerated upon a Change in
Control to the extent that the Committee determines that such acceleration would
cause the deduction limitations of Section 280G of the Code to become effective.
In the event of such a determination, the

12



--------------------------------------------------------------------------------



 



      Participant may request independent verification of the Committee’s
calculations with respect to the application of Section 280G. In such case, the
Committee must provide to the Participant within 90 days of such a request an
opinion from a nationally recognized accounting firm selected by the Participant
(the “Accounting Firm”). The opinion shall state the Accounting Firm’s opinion
that any limitation in the vested percentage hereunder is necessary to avoid the
limits of Section 280G and contain supporting calculations. The cost of such
opinion shall be paid for by the Company.

  (f)   Section 3.6(e) shall not prevent the acceleration of the vesting
schedules described in Sections 3.6(b) and (c) if such Participant is entitled
to a “gross-up” payment, to eliminate the effect of the Code section 4999 excise
tax, pursuant to his or her employment agreement or other agreement entered into
between such Participant and the Employer.

  (g)   Notwithstanding anything to the contrary contained in this Section 3.6,
in the event of a Participant’s Separation from Service resulting from
(i) voluntary resignation on or after attainment of age 60 with 10 years of
service or (ii) voluntary resignation on or after attainment of age 55 with
20 years of service, any amounts that are not vested in accordance with
Sections 3.6(b), 3.6(c) or 3.6(d) above, shall immediately become 100% vested if
the Committee, in its sole discretion exercised during a meeting or by unanimous
written consent prior to the date of retirement, causes such amounts to vest.

3.7   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

  (a)   Measurement Funds. The Participant may elect one or more of the
measurement funds selected by the Committee, in its sole discretion, which are
based on certain mutual funds (the “Measurement Funds”), for the purpose of
crediting or debiting additional amounts to his or her Account Balance. As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund. Each such action will take effect as of the first day of
the first calendar quarter that begins at least 30 days after the day on which
the Committee gives Participants advance written notice of such change.

  (b)   Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.2 above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.7(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance. If a Participant does not elect any of
the Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion. The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Committee, in
its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in

13



--------------------------------------------------------------------------------



 



      accordance with the previous sentence. Notwithstanding the foregoing, the
Committee, in its sole discretion, may impose limitations on the frequency with
which one or more of the Measurement Funds elected in accordance with this
Section 3.7(b) maybe added or deleted by such Participant; furthermore, the
Committee, in its sole discretion, may impose limitations on the frequency with
which the Participant may change the portion of his or her Account Balance
allocated to each previously or newly elected Measurement Fund.

  (c)   Proportionate Allocation. In making any election described in
Section 3.7(b) above, the Participant shall specify on the Election Form, in
increments of one percent (1%), the percentage of his or her Account Balance or
Measurement Fund, as applicable, to be allocated/reallocated.

  (d)   Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.

  (e)   No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the investments on which the Measurement Funds are based, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.

3.8   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus, and/or LTIP
Amounts that is not being deferred, in a manner determined by the Employer(s),
the Participant’s share of FICA and other employment taxes on such Annual
Deferral Amount. If necessary, the Committee may reduce the Annual Deferral
Amount in order to comply with applicable withholding requirements.

  (b)   Company Restoration Matching Amounts and Company Contribution Amounts.
When a Participant becomes vested in a portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts and/or Company
Contribution Amounts, the Participant’s Employer(s) shall withhold from that
portion of the Participant’s Base Salary, Bonus, and/or LTIP Amounts that is not
deferred, in a manner determined by the Employer(s), the Participant’s share of
FICA and other employment taxes on such amounts. If necessary, the Committee may
reduce the vested

14



--------------------------------------------------------------------------------



 



      portion of the Participant’s Company Restoration Matching Amount or
Company Contribution Amount, as applicable, in order to comply with applicable
withholding amounts.

  (c)   Distributions. The Participant’s Employer(s), or the trustee of the
Trust, shall withhold from any payments made to a Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.     (d)   Right to
Offset Against Account Balance. To the extent determined necessary by the
Committee in its sole discretion, the Company reserves the right to direct that
the Participant’s Account Balance be reduced to satisfy any and all federal,
state and local income, employment and other taxes required to be paid in
connection with earnings of the Measurement Funds hypothetically allocated to
the Participant’s Account Balance.

ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies

4.1   Scheduled Distributions. In connection with each election to defer an
Annual Deferral Amount, a Participant may elect to receive all or a portion of
such Annual Deferral Amount, plus amounts credited or debited on that amount
pursuant to Section 3.7, in the form of a lump sum payment, calculated as of the
close of business on or around the Benefit Distribution Date designated by the
Participant in accordance with this Section (a “Scheduled Distribution”). The
Benefit Distribution Date for the amount subject to a Scheduled Distribution
election shall be the first day of any Plan Year designated by the Participant,
which may be no sooner than three Plan Years after the end of the Plan Year to
which the Participant’s deferral election relates, unless otherwise provided on
an Election Form approved by the Committee.       Subject to the other terms and
conditions of this Plan, each Scheduled Distribution elected shall be paid out
during a 60 day period commencing immediately after the Benefit Distribution
Date. By way of example, if a Scheduled Distribution is elected for Annual
Deferral Amounts that relate to services performed in the Plan Year commencing
January 1, 2009, the earliest Benefit Distribution Date that may be designated
by a Participant would be January 1, 2013, and the Scheduled Distribution would
be paid out during the 60 day period commencing immediately after such Benefit
Distribution Date.   4.2   Postponing Scheduled Distributions. A Participant may
elect to postpone a Scheduled Distribution described in Section 4.1 above, and
have such amount paid out during a 60 day period commencing immediately after an
allowable alternative Benefit Distribution Date designated in accordance with
this Section 4.2. In order to make such an election, the Participant must submit
an Election Form to the Committee in accordance with the following criteria:

  (a)   The election of the new Benefit Distribution Date shall have no effect
until at least 12 months after the date on which the election is made;     (b)  
The new Benefit Distribution Date selected by the Participant for such Scheduled
Distribution must be the first day of a Plan Year that is no sooner than five
years after the previously designated Benefit Distribution Date; and

15



--------------------------------------------------------------------------------



 



  (c)   The election must be made at least 12 months prior to the Participant’s
previously designated Benefit Distribution Date for such Scheduled Distribution.

    For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable. Such an election shall
become irrevocable no later than the date that is 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such Scheduled
Distribution.   4.3   Other Benefits Take Precedence Over Scheduled
Distributions. Should an event occur prior to any Benefit Distribution Date
designated for a Scheduled Distribution that would trigger a benefit under
Articles 5 through 9, as applicable, all amounts subject to a Scheduled
Distribution election shall be paid in accordance with the other applicable
provisions of the Plan and not in accordance with this Article 4.   4.4  
Unforeseeable Emergencies.

  (a)   If a Participant experiences an Unforeseeable Emergency prior to the
occurrence of a distribution event described in Articles 5 through 9, as
applicable, the Participant may petition the Committee to receive a partial or
full payout from the Plan. The payout, if any, from the Plan shall not exceed
the lesser of(i) the Participant’s vested Account Balance, calculated as of the
close of business on or around the Benefit Distribution Date for such payout, as
determined by the Committee in accordance with provisions set forth below, or
(ii) the amount necessary to satisfy the Unforeseeable Emergency, plus amounts
necessary to pay Federal, state, or local income taxes or penalties reasonably
anticipated as a result of the distribution. A Participant shall not be eligible
to receive a payout from the Plan to the extent that the Unforeseeable Emergency
is or may be relieved (A) through reimbursement or compensation by insurance or
otherwise, (B) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship or
(C) by cessation of deferrals under this Plan.         If the Committee, in its
sole discretion, approves a Participant’s petition for payout from the Plan, the
Participant’s Benefit Distribution Date for such payout shall be the date on
which such Committee approval occurs and such payout shall be distributed to the
Participant in a lump sum no later than 60 days after such Benefit Distribution
Date. In addition, in the event of such approval the Participant’s outstanding
deferral elections under the Plan shall be cancelled.     (b)   A Participant’s
deferral elections under this Plan shall also be cancelled to the extent the
Committee determines that such action is required for the Participant to obtain
a hardship distribution from an Employer’s 401(k) Plan pursuant to Treas. Reg.
§1.401(k)-1(d)(3).

ARTICLE 5
Change in Control Benefit

5.1   Changes in Control Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall have an opportunity to
irrevocably elect to receive his or her vested Account Balance in the form of a
lump sum payment in the event that a Change in Control occurs prior to the
Participant’s Separation from Service, Disability or death (the “Change in

16



--------------------------------------------------------------------------------



 



    Control Benefit”). The Benefit Distribution Date for the Change in Control
Benefit, if any, shall be the date on which the Change in Control occurs.      
If a Participant elects not to receive a Change in Control Benefit, or fails to
make an election in connection with his or her commencement of participation in
the Plan, the Participant’s Account Balance shall be paid in accordance with the
other applicable provisions of the Plan.   5.2   Payment of Change in Control
Benefit. The Change in Control Benefit, if any, shall be calculated as of the
close of business on or around the Participant’s Benefit Distribution Date, as
determined by the Committee, and paid to the Participant no later than 60 days
after the Participant’s Benefit Distribution Date.

ARTICLE 6
Retirement Benefit

6.1   Retirement Benefit. If a Participant experiences a Separation from Service
that qualifies as a Retirement, the Participant shall be eligible to receive his
or her vested Account Balance in either a lump sum or annual installment
payments, as elected by the Participant in accordance with Section 6.2 (the
“Retirement Benefit”). A Participant’s Retirement Benefit shall be calculated as
of the close of business on or around the applicable Benefit Distribution Date
for such benefit, which shall be (i) the first day after the end of the
six-month period immediately following the date on which the Participant
experiences such Separation from Service if the Participant is a Specified
Employee, and (ii) for all other Participants, the date on which the Participant
experiences a Separation from Service; provided, however, if a Participant
changes the form of distribution for the Retirement Benefit in accordance with
Section 6.2(b), the Benefit Distribution Date for the Retirement Benefit shall
be determined in accordance with such Section 6.2(b).   6.2   Payment of
Retirement Benefit.

  (a)   For periods commencing January 1, 2009 and ending December 31, 2009, a
Participant, in connection with his or her commencement of participation in the
Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to an Annual Installment Method of up to 15 years.
Effective January 1, 2010, in connection with a Participant’s election to defer
an Annual Deferral Amount, the Participant shall elect the form in which the
Retirement Benefit from his or her Annual Account for such Plan Year will be
paid. The Participant may elect to receive the Retirement Benefit paid from each
Annual Account in the form of a lump sum or pursuant to an Annual Installment
Method up to 15 years. If a Participant does not make any election with respect
to the payment of an Annual Account, then the Participant shall be deemed to
have elected to receive the Retirement Benefit paid from such Annual Account as
a lump sum.     (b)   A Participant may change the form of payment for the
Retirement Benefit by submitting an Election Form to the Committee in accordance
with the following criteria:

  (i)   The election shall not take effect until at least 12 months after the
date on which the election is made;

17



--------------------------------------------------------------------------------



 



  (ii)   The new Benefit Distribution Date for the Participant’s Retirement
Benefit shall be five years after the Benefit Distribution Date that would
otherwise have been applicable to such benefit; and     (iii)   The election
must be made at least 12 months prior to the Benefit Distribution Date that
would otherwise have been applicable to the Participant’s Retirement Benefit.

      For purposes of applying the provisions of this Section 6.2(b), a
Participant’s election to change the form of payment for the Retirement Benefit
shall not be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become irrevocable no later than the date
that is 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to the Participant’s Retirement Benefit. Subject to the
requirements of this Section 6.2(b), the Election Form most recently accepted by
the Committee that has become effective shall govern the form of payout of the
Participant’s Retirement Benefit.     (c)   The lump sum payment shall be made,
or installment payments shall commence, no later than 60 days after the
Participant’s Benefit Distribution Date. Remaining installments, if any, shall
be paid no later than 60 days after each anniversary of the Participant’s
Benefit Distribution Date.

ARTICLE 7
Termination Benefit

7.1   Termination Benefit. If a Participant experiences a Separation from
Service that does not qualify as a Retirement, the Participant shall receive his
or her vested Account Balance in the form of a lump sum payment or pursuant to
an Annual Installment Method of up to five years (the “Termination Benefit”). A
Participant’s Termination Benefit shall be calculated as of the close of
business on or around the Benefit Distribution Date for such benefit, which
shall be (i) the first day after the end of the six-month period immediately
following the date on which the Participant experiences such Separation from
Service if the Participant is a Specified Employee, and (ii) for all other
Participants, the date on which the Participant experiences a Separation from
Service; provided, however, if a Participant changes the form of distribution
for the Termination Benefit in accordance with Section 7.2(b), the Benefit
Distribution Date for the Termination Benefit shall be determined in accordance
with such Section 7.2(b)..   7.2   Payment of Termination Benefit.

  (a)   For periods commencing January 1, 2009 and ending December 31, 2009, a
Participant, in connection with his or her commencement of participation in the
Plan, shall elect on an Election Form to receive the Termination Benefit in a
lump sum or pursuant to an Annual Installment Method of up to five years.
Effective January 1, 2010, in connection with a Participant’s election to defer
an Annual Deferral Amount, the Participant shall elect the form in which the
Termination Benefit from his or her Annual Account for such Plan Year will be
paid. The Participant may elect to receive the Termination Benefit paid from
each Annual Account in the form of a lump sum or pursuant to an Annual
Installment Method up to five years. If a Participant does not make any election
with respect to the

18



--------------------------------------------------------------------------------



 



      payment of the Termination Benefit, then such Participant shall be deemed
to have elected to receive the Termination Benefit as a lump sum.     (b)   A
Participant may change the form of payment for the Termination Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

  (i)   The election shall not take effect until at least 12 months after the
date on which the election is made;     (ii)   The new Benefit Distribution Date
for the Participant’s Termination Benefit shall be five years after the Benefit
Distribution Date that would otherwise have been applicable to such benefit; and
    (iii)   The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to the Participant’s
Termination Benefit.

      For purposes of applying the provisions of this Section 7.2(b), a
Participant’s election to change the form of payment for the Termination Benefit
shall not be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become irrevocable no later than the date
that is 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to the Participant’s Termination Benefit. Subject to the
requirements of this Section 7.2(b), the Election Form most recently accepted by
the Committee that has become effective shall govern the form of payout of the
Participant’s Termination Benefit.     (c)   The lump sum payment shall be made,
or installment payments shall commence, no later than 60 days after the
Participant’s Benefit Distribution Date. Remaining installments, if any, shall
be paid no later than 60 days after each anniversary of the Participant’s
Benefit Distribution Date.

ARTICLE 8
Disability Benefit

8.1   Disability Benefit. If a Participant becomes Disabled prior to the
occurrence of a distribution event described in Articles 5 through 7, as
applicable, the Participant shall receive his or her vested Account Balance in
the form of a lump sum or installment payment as provided in Section 8.2 below
(the “Disability Benefit”). The Disability Benefit shall be calculated as of the
close of business on or around the Participant’s Benefit Distribution Date for
such benefit, which shall be the date on which the Participant becomes Disabled.
  8.2   Payment of Disability Benefit. The Disability Benefit shall be paid to
the Participant no later than 60 days after the Participant’s Benefit
Distribution Date.

  (a)   For periods commencing January 1, 2009 and ending December 31, 2009, a
Participant, in connection with his or her commencement of participation in the
plan, shall elect on an Election Form to receive the Disability Benefit in a
lump sum or pursuant to an Annual Installment Method of up to five years.
Effective January 1, 2010, in connection with a Participant’s election to defer
an Annual Deferral Amount, the Participant shall elect the form in which the
Disability Benefit from his or her Annual Account for such Plan Year

19



--------------------------------------------------------------------------------



 



      will be paid. The Participant may elect to receive the Disability Benefit
paid from each Annual Account in the form of a lump sum or pursuant to an Annual
Installment Method up to five years. If a Participant does not make any election
with respect to the payment of the Disability Benefit, then such Participant
shall be deemed to have elected to receive the Disability Benefit as a lump sum.
    (b)   A Participant may change the form of payment for the Disability
Benefit by submitting an Election Form to the Committee in accordance with the
following criteria:

  (i)   The election shall not take effect until at least 12 months after the
date on which the election is made; and     (ii)   The election must be made at
least 12 months prior to the Benefit Distribution Date that would otherwise have
been applicable to the Participant’s Disability Benefit.

      For purposes of applying the provisions of this Section 8.2(b), a
Participant’s election to change the form of payment for the Disability Benefit
shall not be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become irrevocable no later than the date
that is 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to the Participant’s Disability Benefit. Subject to the
requirements of this Section 8.2(b), the Election Form most recently accepted by
the Committee that has become effective shall govern the form of payout of the
Participant’s Disability Benefit.

ARTICLE 9
Death Benefit

9.1   Death Benefit. In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant’s
Beneficiary(ies) shall receive the Participant’s unpaid vested Account Balance
in a lump sum payment (the “Death Benefit”). The Death Benefit shall be
calculated as of the close of business on or around the Benefit Distribution
Date for such benefit, which shall be the date of the Participant’s death.   9.2
  Payment of Death Benefit. The Death Benefit shall be paid to the Participant’s
Beneficiary(ies) no later than 60 days after the Participant’s Benefit
Distribution Date.

ARTICLE 10
Beneficiary Designation

10.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.   10.2   Beneficiary Designation; Change;
Spousal Consent. A Participant shall designate his or her Beneficiary by
completing and signing the Beneficiary Designation Form, and returning it to the
Committee or its designated agent. A Participant shall have the right to change
a Beneficiary by completing, signing and otherwise complying with the terms of
the Beneficiary Designation

20



--------------------------------------------------------------------------------



 



    Form and the Committee’s rules and procedures, as in effect from time to
time. If the Participant names someone other than his or her spouse as a
Beneficiary, the Committee may, in its sole discretion, determine that spousal
consent is required to be provided in a form designated by the Committee,
executed by such Participant’s spouse and returned to the Committee. Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.   10.3  
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.

10.4   No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.

10.5   Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

10.6   Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 11
Leave of Absence

11.1   Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a Separation from
Service, (i) the Participant shall continue to be considered eligible for the
benefits provided under the Plan, and (ii) the Annual Deferral Amount shall
continue to be withheld during such paid leave of absence in accordance with
Section 3.2.

11.2   Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
Separation from Service, such Participant shall continue to be eligible for the
benefits provided under the Plan. During the unpaid leave of absence, the
Participant shall not be allowed to make any additional deferral elections.
However, if the Participant returns to employment, the Participant may elect to
defer an Annual Deferral Amount for the Plan Year following his or her return to
employment and for every Plan Year thereafter while a Participant in the Plan,
provided such deferral elections are otherwise allowed and an Election Form is
delivered to and accepted by the Committee for each such election in accordance
with Section 3.2 above.

21



--------------------------------------------------------------------------------



 



ARTICLE 12
Termination of Plan, Amendment or Modification

12.1   Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to terminate the
Plan with respect to all of its Participants. In the event of a Plan termination
no new deferral elections shall be permitted for the affected Participants and
such Participants shall no longer be eligible to receive new company
contributions. However, after the Plan termination the Account Balances of such
Participants shall continue to be credited with Annual Deferral Amounts
attributable to a deferral election that was in effect prior to the Plan
termination to the extent deemed necessary to comply with Code Section 409A and
related Treasury Regulations, and additional amounts shall continue to credited
or debited to such Participants’ Account Balances pursuant to Section 3.7. The
Measurement Funds available to Participants following the termsination of the
Plan shall be comparable in number and type to those Measurement Funds available
to Participants in the Plan Year preceding the Plan Year in which the Plan
termination is effective. In addition, following a Plan termination, Participant
Account Balances shall remain in the Plan and shall not be distributed until
such amounts become eligible for distribution in accordance with the other
applicable provisions of the Plan. Notwithstanding the preceding sentence, to
the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the Employer may
provide that upon termination of the Plan, all Account Balances of the
Participants shall be distributed, subject to and in accordance with any rules
established by such Employer deemed necessary to comply with the applicable
requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).

12.2   Amendment. Any Employer may, at anytime, amend or modify the Plan in
whole or in part with respect to that Employer. Notwithstanding the foregoing,
(i) no amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 12.2
or Section 13.2 of the Plan shall be effective.

12.3   Plan Agreement. Despite the provisions of Sections 12.1 and 12.2 above,
if a Participant’s Plan Agreement contains benefits or limitations that are not
in this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.

12.4   Effect of Payment. The full payment of the Participant’s vested Account
Balance in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement shall
terminate.

ARTICLE 13
Administration

13.1   Committee Duties. Except as otherwise provided in this Article 13, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan, and (ii) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a

22



--------------------------------------------------------------------------------



 



    Participant shall not vote or act on any matter relating solely to himself
or herself. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.

13.2   Administration Upon Change In Control. Within 120 days following a Change
in Control, the individuals who comprised the Committee immediately prior to the
Change in Control (whether or not such individuals are members of the Committee
following the Change in Control) may, by written consent of the majority of such
individuals, appoint an independent third party administrator (the
“Administrator”) to perform any or all of the Committee’s duties described in
Section 13.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations. Upon and after
the effective date of such appointment, (i) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (ii) the
Administrator may only be terminated ‘with the written consent of the majority
of Participants with an Account Balance in the Plan as of the date of such
proposed termination.

13.3   Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.

13.4   Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

13.5   Indemnity of Committee. All Employers shall indemnify and hold harmless
the members of the Committee, any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.

13.6   Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Separation from Service,
Disability or death of its Participants, and such other pertinent information as
the Committee or Administrator may reasonably require.

ARTICLE 14
Other Benefits and Agreements

14.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or programe for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

23



--------------------------------------------------------------------------------



 



ARTICLE 15
Claims Procedures

15.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

15.2   Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than 90 days after receiving the claim.
If the Committee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90 day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination. The Committee shall notify the Claimant in
writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   an explanation of
the claim review procedure set forth in Section 15.3 below; and     (v)   a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

15.3   Review of a Denied Claim. On or before 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):

  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;

24



--------------------------------------------------------------------------------



 



  (b)   may submit written comments or other documents; and/or     (c)   may
request a hearing, which the Committee, in its sole discretion, may grant.

15.4   Decision on Review. The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (c)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and     (d)   a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a).

15.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 15 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 16
Trust

16.1   Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan (the “Trust”).

16.2   Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

16.3   Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

25



--------------------------------------------------------------------------------



 



ARTICLE 17
Miscellaneous

17.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (ii) in
accordance with Code Section 409A and related Treasury guidance and Regulations.

17.2   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

17.3   Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

17.4   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

17.5   Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

17.6   Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

26



--------------------------------------------------------------------------------



 



17.7   Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

17.8   Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

17.9   Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Texas
without regard to its conflicts of laws principles.

17.10   Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Service Corporation International
Attn: Vice President, Human Resources
1929 Allen Parkway
Houston, Texas 77019

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.     Any notice or filing required or permitted to
be given to a Participant under this Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.

17.11   Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

17.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

17.13   Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

17.14   Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as

27



--------------------------------------------------------------------------------



 



    the case may be, and shall be a complete discharge of any liability under
the Plan for such payment amount. 17.15   Domestic Relations Orders. If
necessary to comply with a domestic relations order, as defined in Code
Section 4l4(p)(l)(B), pursuant to which a court has determined that a spouse or
former spouse of a Participant has an interest in the Participant’s benefits
under the Plan, the Committee shall have the right to immediately distribute the
spouse’s or former spouse’s interest in the Participant’s benefits under the
Plan to such spouse or former spouse.

17.16   Distribution in the Event of Income Inclusion Under Code Section 409A.
If any portion of a Participant’s Account Balance under this Plan is required to
be included in income by the Participant prior to receipt due to a failure of
this Plan to comply with the requirements of Code Section 409A and related
Treasury Regulations, the Committee may determine that such Participant shall
receive a distribution from the Plan in an amount equal to the lesser of (i) the
portion of his or her Account Balance required to be included in income as a
result of the failure of the Plan to comply with the requirements of Code
Section 409A and related Treasury Regulations, or (ii) the unpaid vested Account
Balance.

17.17   Deduction Limitation on Benefit Payments. If an Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent permitted by Treas. Reg. § 1.409A-2(b)(7)(i), payment shall
be delayed as deemed necessary to ensure that the entire amount of any
distribution from this Plan is deductible. Any amounts for which distribution is
delayed pursuant to this Section shall continue to be credited/debited with
additional amounts in accordance with Section 3.7. The delayed amounts (and any
amounts credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant’s death) at the earliest date the
Employer reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m). In the
event that such date is determined to be after a Participant’s Separation from
Service and the Participant to whom the payment relates is determined to be a
Specified Employee, then to the extent deemed necessary to comply with Treas.
Reg. §1.409A-3(i)(2), the delayed payment shall not be made before the end of
the six-month period following such Participant’s Separation from Service.      
IN WITNESS WHEREOF, the Company has signed this Plan document as of 8th
December, 2009.

            SERVICE CORPORATION INTERNATIONAL,
a Texas corporation
      By:   /s/ Jane D. Jones         Jane D. Jones        Title:   Vice
President, Human Resources     

28